DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s request for continued examination filed 7/12/2022.
Claims 1-20 are pending.
Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 112(a).
Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Infante Suarez et al. (US Patent Pub 2017/0337229) of record.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Infante Suarez et al. (US Patent Pub 2017/0337229) of record, in view of Sareen et al. (US Patent Pub 2014/02228430) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  
As amended, claim 3 recites “sorting … each file in the sorted list of partial metadata files based on one or more split boundaries in a respective file.”  Claims 10 and 17 also recite the same limitation.  The limitation requires sorting each file (i.e., partial metadata file) based on one or more split boundaries in a respective file.  However, such a limitation/feature is not described in the specification in a manner that complies with the written description requirement.  The prior limitation “sorting … the partial metadata file…” sorts the files to ensure that the files are in the proper order relative to the dataset as described at para. 0069 of the specification.  The limitation at issue seems to be directed to the feature described in para. 0070, which sorts the split records within each individual file.  However, the limitation does not recite “sorting … split records” but instead is “sorting … files”.  Accordingly, claim 3 fails to comply with the written description requirement.  Similarly, claims 10 and 17 are rejected for the same reasons.
Claims 4, 11, and 18 are rejected because they depend on a rejected claim.
For the prior art rejections below, the limitation is interpreted as sorting split records in each metadata file.  However, as previously noted, the base claims only recite one split boundary (i.e., one split record) and the limitation also recites “one or more.”  Accordingly, sorting of a single split record results in nothing being performed.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Infante Suarez et al. (US Patent Pub 2017/0337229) (Infante Suarez) of record.
In regards to claim 1, Infante Suarez discloses a method comprising:
a.	receiving, by a processor, data to write to a storage device, the data comprising a subset of a dataset (Infante Suarez at paras. 0017, 0019, 0029)1;
b.	writing, by the processor, a first portion of the data to the storage device (Infante Suarez at paras. 0029-31)2;
c.	detecting, by the processor, a split boundary after writing the first portion (Infante Suarez at paras. 0029-31)3;
d.	recording, by the processor, metadata describing the split boundary (Infante Suarez at paras. 0029-32)4;
e.	continuing, by the processor, to write a remaining portion of the data to the storage device (Infante Suarez at paras. 0029-33)5; and
f.	after completing the writing of the data to the storage device:
i.	generating, by the processor, a partial metadata file for the data, the partial metadata file including the split boundary (Infante Suarez at paras. 0029-32)6, and
ii.	transmitting, by the processor, the partial metadata to a partial metadata collector.  Infante Suarez at paras. 0067-68.7
In regards to claim 2, Infante Suarez discloses the method of claim 1 further comprising generating alignment data after recording the split boundary, the alignment data comprising metadata aligning the first portion of the data to a root dataset.  Infante Suarez at para. 0067-68.8
In regards to claim 3, Infante Suarez discloses the method of claim 1, further comprising:
a.	receiving, by the processor, the partial metadata file and a plurality of additional partial metadata files (Infante Suarez at paras. 0062, 0067-68)9;
b.	sorting, by the processor, the partial metadata file and the plurality of additional partial metadata files to generate a sorted list of partial metadata files (Infante Suarez at paras. 0062, 0067-68)10;
c.	sorting, by the processor, each file in the sorted list of partial metadata files based on one or more split boundaries in a respective file (Infante Suarez at paras. 0062, 0067-68)11; and
d.	writing, by the processor, the sorted list of partial metadata to the storage device as a full metadata file.  Infante Suarez at paras. 0067-6812.
In regards to claim 5, Infante Suarez discloses the method of claim 1, the recording metadata describing the split boundary comprising reporting a row count of the split.  Infante Suarez at para. 0067.13
In regards to claim 6, Infante Suarez discloses the method of claim 1, the detecting the split boundary comprising detecting that a current file is too large to fit in a memory coupled to the processor.  Infante Suarez at paras. 0044-50.14
In regards to claim 7, Infante Suarez discloses the method of claim 1, the generating the partial metadata file for the data comprising writing a schema to the partial metadata file.  Infante Suarez at para. 0036.15
Claim 8 is essentially the same as claim 1 in the form of a non-transitory computer readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor (Infante Suarez at paras. 0085, 0088), the computer program instructions defining the steps of the method recited in claim 1.  Therefore, it is rejected for at least the same reasons.

Claims 9, 10, and 12-14 are essentially the same as claims 2, 3, and 5-7, respectively, in the form of a computer readable storage medium.  Therefore, they are rejected for the same reasons.

In regards to claim 15, Infante Suarez discloses an apparatus comprising:
a.	a processor (Infante Suarez at para. 0088); and
b.	a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic causing the processor to perform the operations (Infante Suarez at para. 0085) of:
i.	receiving data to write to a storage device, the data comprising a subset of a dataset (Infante Suarez at paras. 0017, 0019, 0029)16;
	ii.	writing a first portion of the data to the storage device (Infante Suarez at paras. 0029-31)17,
	iii.	detecting a split boundary after writing the first portion (Infante Suarez at paras. 0029-31)18,
	iv.	recording metadata describing the split boundary (Infante Suarez at paras. 0029-32)19,
	v.	continuing to write a remaining portion of the data to the storage device (Infante Suarez at paras. 0029-33)20, and
	vi.	after completing the writing of the data to the storage device:  generating a partial metadata file for the data, the partial metadata file including the split boundary (Infante Suarez at paras. 0029-32)21, and transmitting the partial metadata to a partial metadata collector.  Infante Suarez at paras. 0067-68.22
Claims 16, 17, 19, and 20 are essentially the same as claims 2, 3, 5, and 6, respectively, in the form of an apparatus.  Therefore, they are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Infante Suarez et al. (US Patent Pub 2017/0337229) (Infante Suarez) of record, in view of Sareen et al. (US Patent Pub 2014/02228430) (Sareen) of record.
In regards to claim 4, Infante Suarez discloses the method of claim 3, but does not expressly disclose further comprising validating alignment of the splits after sorting the splits.
Sareen discloses a distributed file system for storing raw data.  Sareen at Fig. 1.  Sareen further discloses breaking a large file into multiple sub-sections (i.e., splits) and adding metadata to each sub-section to indicate that a sub-section is part of a larger section and how it fits together with other sub-sections.  Sareen at para. 0036.  When the large file is to be accessed, the sub-sections are gathered and sorted based on the metadata.  This sorting and aggregating process is validated to ensure all subsections have been loaded and that all sections are correctly numbered from 1 to N, where N is the value of the last subsection (i.e., validating alignment of the splits after sorting the splits).  Sareen at para. 0039.
Infante Suarez and Sareen are analogous art because they are both directed to the same field of endeavor of storing large data in a distributed file system.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Infante Suarez by adding the feature of validating alignment of the splits after sorting the splits, as disclosed by Sareen.
The motivation for doing so would have been to ensure all subsections are correctly ordered so the original data can be properly accessed.

Claim 11 is essentially the same as claim 4 in the form of a computer readable storage medium.   Therefore, it is rejected for the same reasons.
Claim 18 is essentially the same as claim 4 in the form of an apparatus.  Therefore, it is rejected for the same reasons.

Response to Amendment
Specification
Applicant’s remarks stating that the reference to the US applications at paras. 0038 and 0100 are not incorporations by reference is acknowledged.  Consequently, objection to the specification is withdrawn.

Rejection of Claims 3, 4, 10, 11, 17, and 18 under 35 U.S.C 112(b)
Applicant’s amendment to claims 3, 4, 10, 11, 17, and 18 is acknowledged.  The rejection to claims 3, 4, 10, 11, 17, and 18 under 35 U.S.C. 112(b) is withdrawn.      

Response to Arguments
Rejection of claims 1-3, 5-10, 12-17, 19, and 20 under 35 U.S.C. 102(a)(1)
Applicant’s arguments in regards to the rejections to claims 1-3, 5-10, 12-17, 19, and 20 under 35 U.S.C. 102(a)(1), have been fully considered but they are not persuasive.  
In regards to claim 1, Applicant alleges Infante Suarez fails to disclose (1) “receiving … data to write to a storage device, the data comprising a subset of a dataset,” (2) “writing … a first portion of the data to the storage device,” (3) “detecting … a split boundary after writing the first portion,” and (4) “continuing … to write a remaining portion of the data to the storage device.”  Examiner respectfully disagrees.
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations from the specification are not read into the claims.  MPEP 2111.  Here, Applicant seems to focus on limitations (3) and (4) above.  Applicant argues Infante Suarez does not disclose detecting split boundaries within a split while writing portions of the split to a disk.  Remarks at 9.  Limitation (2) merely requires “detecting” a boundary after writing a first portion of the data.  As previously explained, Infante Suarez discloses a split (i.e., data that is a subset of a dataset) that is stored and storing a sub-unit (i.e., first portion of the data).  As the sub-units are stored, index records are recorded, which includes information about adjacent sub-units.  In this way, a “boundary” between the sub-units is detected and recorded.  Examiner refers Applicant to para. 48 of the Final Office action mailed 4/13/2022.  Applicant argues Infante Suarez “never detects split boundaries while writing portions of the split to disk.”  Remarks at 9.  On the contrary, the limitation is not so limiting.  The limitation merely requires detection of a split boundary “after writing the first portion”.  The continuation of writing a remaining portion is not required to happen at the same time as the “detection,” which is what Applicant seems to be asserting, nor does it happen immediately after the detecting limitation or immediately after writing the first portion.  The limitation merely requires the remaining portion of the data be written to the storage device.  As explained above, and in the Final Office action, Suarez discloses storing sub-units (i.e., writing a first portion) and creating an index for the sub-unit (i.e., detecting a split boundary) and writing the remaining sub-units of the split (i.e., write a remaining portion of the data…).  Suarez at paras. 0030-31.
In response to Applicant’s argument that the sub-units are never written and are only used to generate metadata (Remarks at 10), Suarez discloses storing the split (i.e., data), which must result in the sub-units being stored as well.  Suarez at para. 0030.   Contrary to Applicant’s allegation, and as explained above, the limitations do not require the explicit timing of steps asserted by Applicant.  
In response to Applicant’s argument that Suarez fails to disclose “recording … metadata describing the split boundary,” Suarez discloses the index record (i.e., metadata) includes information about adjacent tiles (sub-units).  Suarez at para. 0036.  Thus, the index record (i.e., metadata) includes information about the division between the sub-units of data.
For at least these reasons, Examiner asserts Infante Suarez discloses the limitations at of claim 1.  In regards to claims 8 and 15, Applicant refers to the same arguments.  Therefore, they remain rejected for at least the reasons explained above.  Applicant also does not present additional arguments in regards to the remaining claims.  Therefore, they also remain rejected for the same reasons.
Consequently, the rejection to claims 1-3, 5-10, 12-17, 19, and 20 under 35 U.S.C. 102(a)(1) is maintained.

Rejection of claims 4, 11, and 18 under 35 U.S.C. 103
Applicant does not present additional arguments in regards to the rejections to claims 4, 11, and 18 under 35 U.S.C. 103.  Consequently, the rejection to claims 4, 11, and 18 under 35 U.S.C. 103 is maintained for the same reasons as explained above in regards to their respective base claims.

Additional Prior Art
Additional relevant prior art references are listed on the attached PTO-892 form.  Some examples are:
Lee (US Patent Pub 2013/0054611) discloses a system and method for processing partitioned data for securing content and storing partition information to combine/merge them later.
Arunski et al. (US Patent Pub 2020/0125674) discloses a system and method for reducing storage for an index structure through using partial indexes and merging them.
Dhuse (US Patent Pub 2018/0336095) discloses a system and method for mapping a slice grouping in a distributed storage network.
Welinder et al. (US Patent Pub 2013/0097164) discloses a system and method for distributed data annotation.
Kothuri et al. (US Patent Pub 2006/0155679) discloses a system and method for pruning spatial queries using an index root on partitioned indexes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is 571-272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        




/ALEX GOFMAN/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
    

    
        1 Spatial data (i.e., dataset) is split into subsets (i.e., data comprising a subset) to be stored in the distributed filesystem (i.e., to write to the storage device).
        2 The split vector data (i.e., data) is written to the storage, where a “first portion” is a sub-unit of the split.
        3 After storing the split vector data, which includes sub-units (i.e., after writing the first portion), an index record is generated for each sub-unit in the split (i.e., detecting a split boundary…).
        4 An index record is generated (i.e., recording … metadata), which describes the sub-units of the split.  The index record also includes split information that includes information about records adjacent to the record in the split (i.e., describing the split boundary).
        5 Remaining sub-units are stored.
        6 The local index is generated (i.e., partial metadata file) for the split vector data.
        7 The index module collects generated local indexes (i.e., partial metadata collector).
        8 The local index metadata is used to sort and order the entries into a global index.  Since the local index metadata is used to sort and order the index records of the collected local indexes, it is interpreted as alignment data because it allows the system to recreate the original spatial data (i.e., root dataset).
        9 Local indexes are collected.
        10 The local indexes are sorted.
        11 The entries within the local indexes are also sorted (i.e., sorting splits located in each file).
        12 The local indexes are combined (i.e., writing the sorted list of partial metadata) into a global index (i.e., full metadata file).
        13 Sub-units are vector records within a vector data split.  Therefore, the number of sub-units corresponds to a row count of the split.
        14 The distributed file system has a unit size, which is a size that must not be exceeded.  Therefore, vector data is split into sizes that does not exceed the unit size. This is interpreted as the vector data is too large to fit in the distributed file system as one unit because it is larger than the unit size.
        15 Each local index (i.e., partial metadata file) includes specific fields (i.e., schema) storing particular information.
        16 Spatial data (i.e., dataset) is split into subsets (i.e., data comprising a subset) to be stored in the distributed filesystem (i.e., to write to the storage device).
        17 The split vector data (i.e., data) is written to the storage.
        18 After storing the split vector data (i.e., after writing the first portion), an index record is generated for each sub-unit in the split (i.e., detecting a split boundary…).
        19 An index record is generated (i.e., recording … metadata), which describes the sub-units of the split.  The index record also includes split information that includes information about records adjacent to the record in the split (i.e., describing the split boundary).
        20 Remaining sub-units are stored.
        21 The local index is generated (i.e., partial metadata file) for the split vector data.
        22 The index module collects generated local indexes (i.e., partial metadata collector).